ON PETITION FOR REHEARING AND-ON MOTION FOR ATTORNEY FEES ON APPEAL
PER CURIAM.
Appellant was petitioner below in am action to modify child support payments. The lower court reduced the child support award but added an additional sum of $10.00 a week to be applied to certain, outstanding medical bills incurred for psychiatric treatment of a child and for witness fees owed to one Dr. Sidney Merin-for services rendered at the court hearing. Petitioner appealed and the wife was required to defend the award in order to-enforce the decree.
*544This court affirmed the lower court without opinion and without acting on ap-pellee’s motion for attorney fees on appeal. The motion was properly filed under Florida Appellate Rule 3.16(e). Ap-pellee directed our attention to the oversight by petition for rehearing.
In accordance with Simpson v. Simpson, Fla.1953, 63 So.2d 764; McNeill v. McNeill, Fla. 1952, 59 So.2d 57; Kelley v. Kelley, Fla. 1952, 56 So.2d 439; Monyak v. Monyak, Fla.1950, 43 So.2d 903; and Fla.Stat. § 65.16, F.S.A., we are convinced that appellee is entitled to attorney fees in this appeal.
Appellee is awarded One hundred fifty dollars attorney fees for services rendered on appeal.
Petition for rehearing denied.
ALLEN, Acting C. J., WHITE, J., and BARNS, PAUL D., Associate Judge, concur.